Exhibit 10.7
CONSTANT CONTACT, INC.
Form of
Nonstatutory Stock Option Agreement (for Director Initial Grant)
Granted Under 2011 Stock Incentive Plan

1.   Grant of Option.

     This agreement evidences the grant by Constant Contact, Inc., a Delaware
corporation (the “Company”), on [____________], 20[__] (the “Grant Date”) to
[____________________], a director of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2011 Stock Incentive Plan (the “Plan”), a total of [_________] shares
(the “Shares”) of common stock, $0.01 par value per share, of the Company
(“Common Stock”) at $[_____] per Share. Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern time, on [________] (the “Final Exercise
Date”).
     It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.   Vesting Schedule.

     This option will become exercisable (“vest”) as to 33.33% of the original
number of Shares on [__________] (the “Vesting Commencement Date”) and as to an
additional 8.33% of the original number of Shares at the end of each successive
three-month period following the Vesting Commencement Date until [_________].
     The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
     In the event of a Change of Control (as defined below), notwithstanding
anything herein to the contrary, immediately prior to the closing of the Change
of Control the option will automatically vest in full and be fully exercisable.
     For the purposes of this Agreement, “Change of Control” shall mean (i) the
consolidation or merger of the Company with or into any other corporation or
other entity (other than a merger or consolidation in which all or substantially
all of the individuals and entities who were beneficial owners of the
outstanding securities entitled to vote generally in the election of directors
of the Company immediately prior to such transaction beneficially own, directly
or indirectly, more than 50% of the outstanding securities entitled to vote
generally in the election of directors of the resulting, surviving or acquiring
corporation in such transaction), (ii) the sale of all or substantially all of
the properties and assets of the Company as an entirety to any other person, or
(iii) the sale or transfer, in a single transaction or series of related
transactions, of

 



--------------------------------------------------------------------------------



 



outstanding capital stock representing at least a majority of the voting power
of the outstanding capital stock of the Company immediately following such
transaction.

3.   Exercise of Option.

     (a) Form of Exercise. Each election to exercise this option shall be in a
form (which may be electronic) approved by the Company, and received by the
Company or its designated third-party administrator, accompanied by this
agreement and payment in full in the manner provided in the Plan or transmitted
or signified in such other manner as provided at the time of exercise by the
Company or such administrator. For purposes hereof, “third-party administrator”
means E*Trade Corporate Financial Services, Inc. or any successor third-party
stock option administrator designated by the Company from time to time. The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer, or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
     (e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s service as a director or other relationship with the Company is
terminated by the Company for Cause (as defined below), the right to exercise
this option shall terminate immediately upon the effective date of such
termination of employment or other relationship. If the Participant is party

2



--------------------------------------------------------------------------------



 



to an employment, consulting or severance agreement with the Company that
contains a definition of “cause” for termination of employment or other
relationship, “Cause” shall have the meaning ascribed to such term in such
agreement. Otherwise, “Cause” shall mean willful misconduct by the Participant
or willful failure by the Participant to perform his or her responsibilities to
the Company (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Company, which determination shall be conclusive.
The Participant shall be considered to have been discharged for “Cause” if the
Company determines, within 30 days after the Participant’s resignation, that
discharge for cause was warranted.

4.   Withholding.

     No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.   Nontransferability of Option.

     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.   Provisions of the Plan.

     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

                      CONSTANT CONTACT, INC.    
 
               
 
  By:                          
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   

Dated:                     

3



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     By signing below (or by accepting the foregoing option through such other
means as may be established by the Company or its third-party administrator from
time to time), the Participant accepts the foregoing option and agrees to the
terms and conditions thereof and acknowledges receipt of a copy of the Plan.

                  PARTICIPANT:    
 
                     
 
  Address:        
 
     
 
             

Dated:

4